McNULTY, Chief Judge.
Appellant insurance company, a workmen’s compensation carrier, seeks review of an order of “Equitable Distribution” in a successful action on behalf of an injured employee against a third-party tort-feasor. It complains that its pro rata share of the amount recovered was too low for the reason that the trial court erroneously construed § 440.39(3)(a), F.S.1973, as limiting a carrier’s pro rata share to past and future compensation payable by the carrier but to include only past medical payments made. We cannot agree that the trial court erred on the point.
We think a complete reading of § 440.39, supra, considered in pari materia with the entire Ch. 440, F.S.1973, reveals that said section does not provide for nor permit the inclusion of future medical payments in the *194discretionary determination by the court of an equitable pro rata distribution payable to a compensation carrier.1
Accordingly, there being no other matters meriting discussion, the judgment appealed from should be, and it is hereby, affirmed.
HOBSON and BOARDMAN, JJ., concur.

. Cf. Baughman v. Aetna Casualty & Surety Company (Fla.1955), 78 So.2d 694.